Exhibit 10.19

 

LOGO [g335971g72n42.jpg]

August 5, 2011

Simon Fleming-Wood

Piedmont, CA 94610

 

Re: Employment Offer

Dear Simon:

On behalf of Pandora Media, Inc. (the “Company”), we are pleased to offer you
the position of Chief Marketing Officer. This letter agreement sets forth the
terms and conditions of your employment with the Company (“Agreement”) if you
accept and commence such employment. Please understand that this offer, if not
accepted, will expire on August 12, 2011.

1. Responsibilities; Duties. You are expected to begin work on 10/12/2011 (the
“Start Date”). You are required to faithfully and conscientiously perform your
assigned duties and to diligently observe all your obligations to the Company.
You agree to devote your full business time and efforts, energy and skill to
your employment at the Company, and you agree to apply all your skill and
experience to the performance of your duties and advancing Company’s interests.
During your employment with the Company, you may not perform services as an
employee or consultant of any other organization and you will not assist any
other person or organization in competing with the Company or in preparing to
engage in competition with the business or proposed business of the Company. You
shall comply with and be bound by Company’s operating policies, procedures, and
practices from time to time in effect during your employment.

2. Compensation. In consideration for rendering services to the Company during
the term of your employment and fulfilling your obligations under this
Agreement, you will be eligible to receive the benefits set forth in this
Agreement.

a. Base Salary. In this exempt full-time position, you will earn an annual base
salary of $300,000 (prorated for any partial pay period that occurs during the
term of your employment), subject to applicable tax withholdings. Your salary
will be payable pursuant to the Company’s regular payroll policy.

b. Business Expenses. The Company shall, upon submission and approval of written
statements and bills in accordance with the then regular procedures of the
Company, pay or reimburse you for any and all necessary, customary and usual
expenses incurred by you while traveling for or on behalf of the Company, and
any and all other necessary, customary or usual expenses (including
entertainment) incurred by you for or on behalf of the Company in the normal
course of business, as determined to be appropriate by the Company. It is your
responsibility to review and comply with the Company’s business expense
reimbursement policies.

c. Signing Bonus. You will receive a special one-time signing bonus in the
amount of $50,000 (the “Sign-on Bonus”), less applicable tax withholdings,
within 30 days following your Start Date. If your employment terminates prior to
the first anniversary of your Start Date, you agree to repay the Sign-on Bonus
in full and, in furtherance of such repayment agreement, authorize the Company
to deduct the amount of the Sign-on Bonus from any other amounts that may be due
to you; provided that if the Company terminates you without cause (as defined in
the Company’s applicable severance policy) before such first anniversary, you
will not be required to repay the Sign-on Bonus.

d. Performance Bonus. Your target bonus under the Company’s bonus plan for the
fiscal



--------------------------------------------------------------------------------

LOGO [g335971g72n42.jpg]

 

year ending January 31, 2012 will be 40% of your base salary (prorated from your
Start Date) and for the fiscal year ending January 31, 2013 will be 50% of your
base salary. The actual bonus amount paid will be determined in the sole and
absolute discretion of the Company’s Compensation Committee. Any bonus
eligibility for future years will be subject to the terms and conditions of any
bonus or incentive compensation plan that the Company adopts at a later time.
Nothing hereunder shall be construed or interpreted as a guarantee for you to
receive any bonuses or incentive compensation.

3. Employee Benefits. You will be eligible to participate in any employee
benefit plans or programs maintained or established by the Company including,
but not limited to, paid time off, group health benefits, life insurance, dental
plan, and other benefits made available generally to employees, subject to
eligibility requirements and the applicable terms and conditions of the plan or
program in question and the determination of any committee administering such
plan or program. To the extent approved by the Board of Directors or its
Compensation Committee from time to time, you will be eligible for any severance
or change in control policy of the Company that is then applicable to similarly
situated U.S. employees.

4. Equity Grant. In connection with the commencement of your employment, the
Company will recommend that our Board of Directors (or its delegatee) grant you
an award of restricted stock units (the “RSUs”) representing a total of 200,000
shares of the Company’s Common Stock, which will be delivered upon vesting of
the corresponding RSUs. The RSUs will vest in 25% annual installments over four
years starting with the first standard quarterly Company vesting date that is
approximately one year after the grant date. Vesting will, of course, depend on
your continued employment with the Company. The RSUs will be subject to the
terms of the Company’s equity incentive plan and the Restricted Stock Unit
Agreement between you and the Company (together, the “Equity Plan Documents”).
You understand that issuing the RSUs is expressly contingent on approval by our
Board of Directors (or its delegatee).

5. At-Will Employment. Your employment with the Company will be on an “at will”
basis, meaning that either you or the Company may terminate your employment at
any time without notice and for any reason or no reason, without further
obligation or liability. Further, your continued employment as well as your
participation in any benefit programs does not assure you of continuing
employment with the Company. The Company also reserves the right to modify or
amend the terms of your employment, compensation and benefit plans at any time
for any reason. This policy of at-will employment is the entire agreement as to
the duration of your employment and may only be modified in an express written
agreement signed by the Chief Executive Officer of the Company.

6. Pre-employment Conditions.

a. Confidentiality Agreement. Your acceptance of this offer and commencement of
employment with the Company is contingent upon the execution, and delivery to an
officer of the Company, of the Company’s Confidential Information and Invention
Assignment Agreement, a copy of which is enclosed for your review and execution
(the “Confidentiality Agreement”), prior to or on your Start Date.

b. Right to Work. For purposes of federal immigration law, you will be required
to provide to the Company documentary evidence of your identity and eligibility
for employment in the United States. Such documentation must be provided to us
no later than your Start Date, or our employment relationship with you may be
terminated.

c. Verification of Information. This offer of employment is also contingent upon
the successful verification of the information you provided to the Company
during your application process, as well as a general background check performed
by the Company to confirm your suitability for employment. By

 

2

LOGO [g335971g18r95.jpg]



--------------------------------------------------------------------------------

LOGO [g335971g72n42.jpg]

 

accepting this offer of employment, you warrant that all information provided by
you is true and correct to the best of your knowledge, and you expressly release
all parties from any and all liability for damages that may result from
obtaining, furnishing, collecting or verifying such information, as well as from
the use of or disclosure of such information by the Company or its agents. You
have a right to review copies of any public records obtained by the Company in
conducting this verification process unless you check the box below.

 

¨ I hereby waive my right to receive any public records as described above.

7. No Conflicting Obligations. You understand and agree that by accepting this
offer of employment, you represent to the Company that performance of your
duties to the Company and the terms of this Agreement and the Confidentiality
Agreement will not breach any other agreement (written or oral) to which you are
a party (including without limitation, current or past employers) and that you
have not, and will not during the term of your employment with the Company,
enter into any oral or written agreement which may result in a conflict of
interest or may otherwise be in conflict with any of the provisions of this
Agreement, the Confidentiality Agreement or the Company’s policies. You are not
to bring with you to the Company, or use or disclose to any person associated
with the Company, any confidential or proprietary information belonging to any
former employer or other person or entity with respect to which you owe an
obligation of confidentiality under any agreement or otherwise. The Company does
not need and will not use such information. Also, we expect you to abide by any
obligations to refrain from soliciting any person employed by or otherwise
associated with any former employer and suggest that you refrain from having any
contact with such persons until such time as any non-solicitation obligation
expires. To the extent that you are bound by any such obligations, you must
inform the Company immediately prior to accepting this Agreement.

8. General Obligations. As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity, honesty, reliability
and respect for all. Please note that the Company is an equal opportunity
employer. The Company does not permit, and will not tolerate, the unlawful
discrimination or harassment of any employees, consultants, or related third
parties on the basis of sex, race, color, religion, age, national origin or
ancestry, marital status, veteran status, mental or physical disability or
medical condition, sexual orientation, pregnancy, childbirth or related medical
condition, or any other status protected by applicable law. Any questions
regarding this EEO statement should be directed to Human Resources.

9. Termination Obligations.

a. You agree that all property, including, without limitation, all equipment,
proprietary information, documents, books, records, reports, notes, contracts,
lists, computer disks (and other computer-generated files and data), and copies
thereof, created on any medium and furnished to, obtained by, or prepared by you
in the course of or incident to your employment, belongs to the Company and
shall be returned to the Company promptly upon any termination of your
employment, or sooner if so requested by the Company.

b. Upon your termination of your employment with the Company for any reason, if
applicable, you will resign in writing (or be deemed to have resigned) from all
other offices and directorships then held with the Company or any affiliate of
the Company, unless otherwise agreed with the Company.

c. Following the termination of your employment with the Company for any reason,
you shall fully cooperate with the Company in all matters relating to the
winding up of pending work on behalf of the Company and the orderly transfer of
work to other employees of the Company. You shall also cooperate in the defense
of any action brought by any third party against the Company. If necessary, the
Company shall pay you for your time incurred to comply with this provision at a
reasonable per diem or per hour rate as to be determined by the Company.

 

3

LOGO [g335971g18r95.jpg]



--------------------------------------------------------------------------------

LOGO [g335971g72n42.jpg]

 

d. Following the termination of your employment with the Company for any reason,
you agree that you will not at any time make any statements or comments (written
or oral) to any third party or take any action disparaging the integrity or
reputation of the Company or any of its subsidiaries, employees, officers,
directors, stockholders or affiliates. You also agree that you will not do or
say anything that could disrupt the good morale of the employees of any of the
companies listed above or harm their respective businesses or reputations of the
companies and persons listed above.

10. Miscellaneous Terms.

a. Entire Agreement. This Agreement, together with its Attachment A (the
Confidentiality Agreement), set forth the entire terms of your employment with
the Company (other than the Equity Plan Documents) and supersede any prior
representations or agreements, whether written or oral.

b. Governing Law. This Agreement will be governed by the laws of California,
without regard to its conflict of laws provisions. This Agreement may not be
modified or amended except by a written agreement, signed by the CEO (or his
authorized representative) of the Company.

c. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall together
constitute one and the same instrument.

d. Severability. Nothing contained in this Agreement shall be construed as
requiring the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any present or future
statute, law, ordinance or regulation contrary to which the parties have no
legal right to contract, the latter shall prevail, but in such event, any
provision of this Agreement thus affected shall be curtailed and limited only to
the extent necessary to bring it within the requirements of the law. In the
event that any part, article, paragraph or clause of this Agreement shall be
held to be indefinite or invalid, the entire Agreement shall not fail on account
thereof, and the balance of the Agreement shall continue in full force and
effect.

e. Waiver. Failure or delay of either party to insist upon compliance with any
provision hereof will not operate as, and is not to be construed as, a waiver or
amendment of such provision or the right of the aggrieved party to insist upon
compliance with such provision or to take remedial steps to recover damages or
other relief for noncompliance. Any express waiver of any provision of this
Agreement will not operate and is not to be construed as a waiver of any
subsequent breach, whether occurring under similar or dissimilar circumstances.

 

4

LOGO [g335971g18r95.jpg]



--------------------------------------------------------------------------------

LOGO [g335971g72n42.jpg]

 

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this Agreement in the space provided below and return it to me,
along with a signed and dated original copy of the Confidentiality Agreement,
prior to the expiration date specified in the opening paragraph of this
Agreement.

 

Very truly yours, PANDORA MEDIA, INC. By:  

 

  Name:   Joe Kennedy   Title:   Chief Executive Officer

ACCEPTED AND AGREED:

I have read this offer and agree to accept employment with Company under the
terms set forth in this Agreement.

Simon Fleming-Wood

 

/s/ Simon Fleming-Wood

Signature 8/10/2012 Date

 

5

LOGO [g335971g18r95.jpg]



--------------------------------------------------------------------------------

LOGO [g335971g72n42.jpg]

 

Attachment A

Confidential Information and Invention Assignment Agreement

 

6

LOGO [g335971g18r95.jpg]